DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/15/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth A. Horwitz (Reg. #: 5,185) on 7/26/2022.

Amendment as follows:
In claim 12, line 7, change "a DDR memory circuit" to "a dual data rate (DDR) memory circuit".

Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 8, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a plurality of digital overlap (DOL) wide dynamic range (WDR) sensors, the integrated circuit comprising: a plurality of pixel data interface circuits configured to individually receive pixel data corresponding to multiple exposures of an image from a corresponding DOL WDR sensor; a processing circuit including: a merge circuit configured to process multiple sets of received pixel data associated with the image to create merged pixel data representing the image, and an image pipeline circuit configured to process pixel data corresponding to multiple exposures of an image from a given DOL WDR sensor; a line buffer with a plurality of partitions individually configured to store at least one line of merged pixel data associated with a corresponding DOL WDR sensor from the merge circuit for processing by the image pipeline circuit; and a first multiplexer operative according to a sensor select signal to provide selected pixel data from a selected partition of the line buffer to the image pipeline circuit”
Claims 9-11 depend on, and further limit, independent claim 8. Therefore, claims 9-11 are considered allowable for the same reasons.


As per claims 12, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a plurality of digital overlap (DOL) wide dynamic range (WDR) sensors in an integrated circuit, the method comprising: for each DOL WDR sensor, receiving pixel data corresponding to multiple exposures of an image; for each DOL WDR sensor, storing first received pixel data associated with a first exposure of the image in a DDR memory circuit of the integrated circuit; for each DOL WDR sensor, storing second received pixel data associated with a second exposure of the image in a first buffer of the integrated circuit; for each DOL WDR sensor, storing third received pixel data associated with a third exposure of the image in a second buffer of the integrated circuit; partitioning a line buffer of the integrated circuit according to a number of DOL WDR sensors connected to the integrated circuit; for each DOL WDR sensor, performing merge processing of the first, second and third received pixel data associated with the image to create merged pixel data representing the image; for each DOL WDR sensor, storing the merged pixel data to a corresponding partition of the line buffer for separate access by an image pipeline circuit of the integrated circuit; and processing the merged pixel data using the image pipeline circuit in an interleaved fashion for the plurality of DOL WDR sensors”
Claim 13 depends on, and further limit, independent claim 12. Therefore, claim 13 is considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698     

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698